Bigelow, J.
The injury to the plaintiff’s horse was the result of causes which happened outside of the limits of the highway, as well as of causes which happened within it. Both contributed to the accident. The case is therefore within the recent decision in Rowell v. Lowell, 7 Gray, 100, which determines that a city or town is not liable to an action for damages for injuries sustained on the highway, unless the accident is occasioned by causes which occurred entirely within the highway.
There is another decisive objection to the right of the plaintiff to recover in this action. The duty imposed on towns in respect -to the repair of highways is, that they should keep them “ safe and convenient for travellers, with their horses, teams and carriages.” Rev. Sts. c. 25, § 1. The liability of towns for defects or want of repair in highways is intended to be commensurate with this duty. It is only those who are using the road for legitimate purposes, in the usual and ordinary mode, that can claim indemnity of a town for injuries caused solely by defects in the highway, or by the combined effect of such defects and pure accident. Beyond this the legal liability of towns does not extend. In the present case, the plaintiff was not travelling on the road at the time of the accident. He had driven his horse *347out of the highway and there tied him. His use of the road for the time being had ceased as entirely as if he had taken his horse out of the vehicle, and placed him in a stable, or turned him into a pasture. As it is clear that towns cannot be held responsible for damages happening to animals unlawfully at large, or who escape into the highway, without drivers, through carelessness or accident, it follows, that on the facts proved in this case the plaintiff cannot maintain his action.

Exceptions sustained.